Title: Statement of Account with David Gelston, 22 October 1803
From: Gelston, David
To: Jefferson, Thomas


            Thomas Jefferson President U.S.
            To David Gelston Dr
            
              
                1803
                
                
               
              
              
                Augt. 29th
                for cash pd. duties on one case of wine
                 3.75
              
              
                
                 permits carting & storing
                 1
                
              
              
                
                 carting & storing nuts
               
                   62
              
              
                Oct: 8.
                pd. duties on 10 cases wine
                23.80
              
              
              
                
                permits & carting
                
                   90
              
              
                
                pd. freight from Bordeaux
                25.55
              
              
                
                dollars—
                55.62
              
            
            
              New York Octo. 22d. 1803—
              David Gelston
            
            
              [Note by John Barnes:]
              
                
                  paid ⅌ draft on B B Ny. & inclosed in J B. Letter.to Mr Gelston 27 Oct 1803
                  }
                  Entd 189—
                
                
              
            
          